United States Court of Appeals
                        For the First Circuit


No. 16-2064

        LUZ Z. MORALES-MELECIO; MARÍA I. MARTÍNEZ-ORTIZ;
           EMILIO MATOS-PÉREZ; MARIELA MATOS-MARTÍNEZ,

                       Plaintiffs, Appellants,

                                  v.

    UNITED STATES (Department of Health and Human Services),

              Defendant/Third-Party Plaintiff, Appellee,

                                  v.

         EMERGENCY PRACTICE MANAGEMENT, P.S.C.; HOSPITAL
     UNIVERSITARIO DR. RAMÓN RUIZ ARNAU; DR. LUIS E. MEJÍAS-
       BETANCOURT; DR. RICARDO ROSARIO-MENDOZA; DR. MINELY
         MARTÍNEZ-VELÁSQUEZ; DR. LUIS RODRÍGUEZ-ROSELLÓ,

                       Third-Party Defendants.


                             ERRATA SHEET


     The opinion of this Court, issued on May 21, 2018, is amended
as follows:

     On page 11, fourth to last line of footnote 11, "voluntarily"
should be changed to "voluntary"